In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0692V
                                     Filed: February 2, 2016
                                           Unpublished

****************************
ANTON SCHUMACHER,                       *
                                        *
                   Petitioner,          *     Joint Stipulation on Damages;
                                        *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
Lawrence Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On July 2, 2015, Anton Schumacher (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that an influenza vaccine he
received on October 10, 2014, caused him to develop Guillain-Barré Syndrome (“GBS”).
Petition at 1; see also Stipulation, filed Feb. 1, 2016, at ¶¶ 2, 4. Petitioner further
alleges that he received the vaccination in the United States, that he has suffered the
effects of his injury for more than six months, and that he has not received
compensation for his vaccine related injury. Petition at ¶¶ 3, 18, 23; see also Stipulation
at ¶¶ 3-5. Respondent denies that the flu vaccine is the cause of petitioner’s GBS or
any other injury, and further denies that his current disabilities are sequelae of a
vaccine-related injury. Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on February 1, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $150,000.00 in the form of a check payable to petitioner,
        Anton Schumacher. Stipulation at ¶ 8. This amount represents compensation
        for all items of damages that would be available under 42 U.S.C. § 300aa-15(a).
        Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.
                                                    2